Carley, Judge.
A petition was filed alleging that appellant had violated the terms of his probation “ [i]n that on July 9,1982, subject was arrested and accused of having committed the offense of rape.” A hearing was *474held, at the conclusion of which the trial court made the following oral statement: “I find, as a matter of fact, that [appellant] has violated the terms of his probated sentence; he may not be guilty of the offense of rape, but certainly there is evidence to find him guilty of child molestation or some lesser included offense----” A written order was subsequently entered which stated only that appellant’s probation was being revoked for the reason “ [a]s set forth in petition.” It is from this final order of revocation that appellant appeals.
Decided July 14, 1983.
George W. Woodall, for appellant.
Hobart M. Hind, District Attorney, Britt R. Priddy, Assistant District Attorney, for appellee.
Were it not for the trial court’s oral pronouncement of the findings it had made in the instant case, we would be constrained to hold that the final written order evidenced a clear finding that appellant had violated his probation by committing the crime of rape. State v. Brinson, 248 Ga. 380 (283 SE2d 463) (1981). However, because the trial court’s oral statement of its findings is apparently inconsistent with the final written order, the actual basis for the revocation of appellant’s probation remains in doubt as to whether the trial court found that appellant had violated his probation by the commission of rape “as set forth in the petition,” or child molestation, or some other lesser included offense. Since this confusion and doubt did not exist on the record in Brinson, we do not construe that decision as authority which would preclude remanding of the instant case to the trial court for the entry of a written definitive statement as to reasons why appellant’s probation was revoked. Such a disposition of the instant appeal would not be “elevating a superfluous exercise to the level of due process,” because from the record before us we cannot “ascertain the basis for revocation of the defendant’s probation.” State v. Brinson, supra at 381. Accordingly, the instant case is remanded to the trial court for entry of a written statement by the court showing the reasons for revoking appellant’s probation.

Case remanded with direction.


Shulman, C. J., Quillian, P. J., Banke, Sognier and Pope, JJ., concur. Deen, P. J., McMurray, P. J., and Birdsong, J., dissent.